DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 were originally presented having a filing date of 15 January 2020 and claiming priority to Korean application number 10-2019-0091754, filed 29 July 2019.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent, Korean application number 10-2019-0091754, filed 29 July 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 complies with the of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  Initialed copies of the Form 1449 are enclosed herewith.  

Drawings
The drawings, filed on 15 January 2020, are accepted by the Examiner.  

Claim Objections
Claims 3-9 are objected to because of the following informalities:  the recitation "the processor is configured to" in claims 3-9 is unclear with respect to .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited  "a warning device configured to warn ... " in claim 11.  Examiner notes that the 112(f) interpretation does not apply to claim 12 because structure is recited.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a processor configured to: … “perform a collision avoidance control … .“  It is unclear how this recitation relates to the body of the claim since there is no other recitation nor structure connecting it with the prior recitations in claim 1.  Moreover, it is unclear to the examiner how the processor (of a controller) 
Claims 2-6 are rejected because of their dependency on claim 1.
Claim 7 recites “determine whether the platooning vehicles avoid a collision prediction point of the outside vehicles … .”  It is unclear whether the platooning vehicles are avoiding a collision with the outside vehicles, whether the outside vehicles are going to collide at the collision prediction point, or what or where the collision point is related to (e.g. as recited the collision point could be anywhere).
Claim 8 recites “determine whether the platooning vehicles avoid the collision prediction point of the outside vehicles.”  It is unclear why this recitation is contained within this claim given a similar recitation in claim 7.  In other words, is this limitation in claim 8 tied back to (based on) the determination of whether to decelerate the platooning vehicles or change the lane or not.  
Claim 9 recites “a collision prediction point of the outside vehicles.”  It is unclear what this collision prediction point refers to-  a collision between the platoon line and the outside vehicles, or between the outside vehicles.
Claim 10 recites a processor configured to: … “perform a collision avoidance control … .“  It is unclear how this recitation relates to body of the claim since there is no other recitation nor structure connecting it with the prior recitations in claim 10. Moreover, it is unclear to the examiner how the processor (of a controller) performs collision avoidance control, or what is being controller to avoid a collision.  In other words, does the controller itself actually avoid a collision, or is it being 
Claims 11-14 are rejected because of their dependency on claim 10.
Claim 16 recites “when a collision between the outside vehicles is present, controlling by processor, the platooning vehicles to avoid the collision.”  This limitation is unclear to the examiner.  Specifically, the claim language appears to recite that a collision is present (has occurred) but then the vehicles are being controlled to avoid the collision (that has occurred).  As such, it is unclear whether a collision occurred.  Did the collision happen, will it happen, are the outside vehicles colliding with themselves or with the platoon line?  In addition, the specification does not further refine the clarity of this point.
Claims 17-18 are rejected because of their dependency on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication Number 2016/0379411 to Harbach et al. (hereafter Harbach).
As per claim 1, Harbach discloses A platooning controller (see at least Harbach, [0023] disclosing vehicle safety system 20; [0041]), comprising: a processor (see at least Harbach, Fig. 5, showing processor 76; [0040] disclosing processor 76) configured to:
identify information about outside vehicles around a platooning line based on sensing information of platooning vehicles (see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent lane (e.g. a "side vehicle"); [0025] disclosing that vehicle safety system 20 collect information from various information sources 24 associated with the host vehicle; [0045]);
determine whether views of the outside vehicles are obstructed by the platooning line based on the information about the outside vehicles (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80);
control the platooning vehicles such that the views of the outside vehicles are obtained (see at least Harbach, [0032] disclosing that system 20 may be used in conjunction with other vehicle safety systems or functionality, such as adaptive cruise control, autonomous driving, collision avoidance, collision warning, lane 
perform a collision avoidance control (see at least Harbach, [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20); and 
a storage configured to store the sensing information or a result of determination of whether the views are obstructed (see at least Harbach, Fig. 5, showing memory 78; [0040] disclosing memory 78, including computer readable storage media used to store various operating variables or program instructions).
As per claim 10, Harbach discloses A vehicle system (see at least Harbach, [0023] disclosing vehicle safety system 20; [0041]), comprising: 
a communicator configured to communicate between platooning vehicles (see at least Harbach, Fig. 5, showing processor 76; [0040] disclosing processor 76; [0054] disclosing that system 20 may utilize information from other systems 20 installed in either trailing vehicles or leading vehicles and that if the host vehicle is part of a vehicle platoon, the system 20 of the host vehicle can communicate with the other vehicles); and a platooning controller (see at least Harbach, [0025] disclosing that vehicle safety system 20 collect information from various information sources 24 associated with the host vehicle) configured to:
identify information about outside vehicles around a platooning line based on sensing information of the platooning vehicles (see at least Harbach, see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent lane (e.g. a "side 
determine whether views of the outside vehicles are obstructed by the platooning line based on the information about the outside vehicles (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80);
control the platooning vehicles such that the views of the outside vehicles are obtained (see at least Harbach, [0032] disclosing that system 20 may be used in conjunction with other vehicle safety systems or functionality, such as adaptive cruise control, autonomous driving, collision avoidance, collision warning, lane departure warning, lane change/merge detection, object detection, vehicle path prediction, rear impact collision warning/avoidance, road condition detection); and
perform a collision avoidance control (see at least Harbach, [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20).
As per claim 16, Harbach discloses A platooning control method (see at least Harbach, [0023] disclosing vehicle safety system 20; [0041]), comprising: 
identifying, by a processor, information about outside vehicles around a platooning line based on sensing information of platooning vehicles (see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent lane (e.g. a "side 
when the views are determined to be obstructed, controlling, by the processor, the platooning vehicles such that the views of the outside vehicles are obtained (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80; [0032] disclosing that system 20 may be used in conjunction with other vehicle safety systems or functionality, such as adaptive cruise control, autonomous driving, collision avoidance, collision warning, lane departure warning, lane change/merge detection, object detection, vehicle path prediction, rear impact collision warning/avoidance, road condition detection); and
when a collision between the outside vehicles is present, controlling, by the processor, the platooning vehicles to avoid the collision (see at least Harbach, [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harbach as applied to claims 1 and 16 above, and further in view of U.S. Patent Publication Number 2015/0197248 to Breed et al. (hereafter Breed).
As per claim 2, Harbach discloses all of the limitations of claim 1, as discussed above.  But Harbach does not explicitly disclose the limitation wherein the information about the outside vehicles includes at least one of locations of the outside vehicles, movement directions of the outside vehicles, or speeds of the outside vehicles.
However, Breed discloses this limitation (see at least Breed, [0249] disclosing that the invention is based on the fact that a reasonable number of pixels can be obtained from the reflections of electromagnetic energy from an object to render each of the proposed systems practical for locating, identifying and determining the relative velocity of an object in the vicinity of a vehicle that poses a threat to impact the vehicle so that evasive action can be taken or a passive restraint deployed).

Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of information gathering utilizing devices, displays and associated programmed hardware, as disclosed in Harbach, to provide the benefit of obtaining information about the outside vehicles including at least one of locations of the outside vehicles, movement directions of the outside vehicles, or speeds of the outside vehicles, as disclosed in Breed.  Doing so would provide the benefit of improving the safety of surface transportation (see at least Breed, [0070]).
As per claim 17, Harbach discloses all of the limitations of claim 16, as discussed above.  Harbach further discloses the following limitations:
calculating, by the processor, viewing angles of users of the outside vehicles … (see at least Harbach, [0032] disclosing that system 20 is configured to receive and share data with these optional vehicle systems in order to carry out the functionality of the system 20)  
when any of the outside vehicles is not seen within the viewing angles of the users of the outside vehicles, determining, by the processor, that the views are obstructed (see at least Harbach, Fig. 5, showing memory 78; [0040] disclosing memory 78, including computer readable storage media used to store various operating variables or program instructions).  But Harbach does not explicitly disclose calculating viewing angles based on locations of the outside vehicles, movement directions of the outside vehicles, and speeds of the outside vehicles.
However, Breed discloses this limitation (see at least Breed, [0249] disclosing that the invention is based on the fact that a reasonable number of pixels can be obtained from the reflections of electromagnetic energy from an object to render each of the proposed systems practical for locating, identifying and determining the relative velocity of an object in the vicinity of a vehicle that poses a threat to impact the vehicle so that evasive action can be taken or a passive restraint deployed).
Harbach and Breed are analogous art to claim 17 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Breed is directed to a method of monitoring conditions of the road including monitoring accidents or emergency situations or the speed of vehicles travelling on the road (see at least Breed, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the .
Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harbach and Breed as applied to claims 1 and 10 above, and further in view of U.S. Patent Publication Number 2020/0241563 to Van Der Knaap et al. (hereafter Van Der Knaap).
As per claim 3, Harbach discloses all of the limitations of claim 2, as discussed above.  Harbach further discloses when it is determined that the views of the outside vehicles are obstructed (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80).  But, neither Harbach nor Breed explicitly disclose the limitation determine whether a risk of collision between the outside vehicles is present.
However, Van Der Knaap discloses this limitation (see at least Van Der Knaap, [0036]; [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).

Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of information gathering utilizing devices, displays and associated programmed hardware, as disclosed in the combination of Harbach and Breed, to provide the benefit of determining whether a risk of collision between the outside vehicles is present, as disclosed in Van Der Knaap.  Doing so would provide the benefit of improving safety of the platoon line.
As per claim 4, Harbach discloses all of the limitations of claim 3, as discussed above.  But neither Harbach nor Breed explicitly disclose a processor is configured to: warn the platooning vehicles and the outside vehicles about the risk of collision when the risk of collision is determined to be present.
However, Van Der Knaap discloses this limitation (see at least Van Der Knaap, [0036]; [0037] disclosing that that "Passive and Active Lane Change Assist"  
Harbach, Breed and Van Der Knaap are analogous art to claim 4 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Breed is directed to a method of monitoring conditions of the road including monitoring accidents or emergency situations or the speed of vehicles travelling on the road (see at least Breed, abstract). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of information gathering utilizing devices, displays and associated programmed hardware, as disclosed in the combination of Harbach and Breed, to provide the benefit of warning the platooning vehicles and the outside vehicles about the risk of collision when the risk of collision is determined to be present, as disclosed in Van Der Knaap.  Doing so would provide the benefit of improving safety of the platoon line.
As per claim 5, Harbach discloses all of the limitations of claim 3, as discussed above.  Harbach further discloses a processor is configured to: determine whether it is possible to obtain the views of the outside vehicles (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80).  But neither Harbach nor Breed explicitly disclose the limitation when the risk of collision is determined to be present.
However, Van Der Knaap discloses this limitation (see at least Van Der Knaap, [0036]; [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).
Harbach, Breed and Van Der Knaap are analogous art to claim 5 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Breed is directed to a method of monitoring conditions of the road including monitoring accidents or emergency situations or the speed of vehicles travelling on the road (see at least Breed, abstract). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
As per claim 11, Harbach discloses all of the limitations of claim 10, as discussed above.  Harbach further discloses a vehicle system wherein the system further comprises: a warning device (see at least Harbach, [0017] disclosing displays).  But Harbach does not disclose warning outside vehicles, and neither Harbach nor Breed explicitly disclose the limitation warn the outside vehicles about a risk when a risk of collision between the outside vehicles is present.
However, Breed discloses warning outside vehicles (see at least Breed, [00484] disclosing that driver warning system 66 provides visual and or audible warning messages to the driver or other that a hazard exists.  In addition to activating a warning system within the vehicle, this system can activate sound and or light systems to warn other people, animals or other vehicles of a pending hazardous condition.).  
And, Van Der Knapp discloses warning of a risk when a risk of collision between the outside vehicles is present (see at least Van Der Knaap, [0036], [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).

Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of information gathering utilizing devices, displays and associated programmed hardware, as disclosed in Harbach, to provide the benefit of warning the outside vehicles about a risk when a risk of collision between the outside vehicles is present, as disclosed in Breed and Van Der Knaap.  Doing so would provide the benefit of improving safety of the platoon line.
As per claim 12, the combination of Harbach, Breed and Van Der Knaap discloses all of the limitations of claim 11, as discussed above.  Breed further discloses the limitation wherein the warning device includes at least one of turn signals, emergency lights, a horn, an external light device, or a vehicle-to-vehicle (V2V) communication device (see at least Breed, [00484] disclosing that in addition to activating a warning system within the vehicle, this system can activate sound 
As per claim 13,  the combination of Harbach, Breed and Van Der Knaap discloses all of the limitations of claim 12, as discussed above.  Harbach further discloses the limitation wherein the platooning controller is configured to: …  when it is determined that the views of the outside vehicles are obstructed (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80).  Harbach still further discloses the limitation obtain the views of the outside vehicles (see at least Harbach, [0045]).
Van Der Knaap further discloses the limitation determine whether the risk of collision between the outside vehicles is present …  (see at least Van Der Knaap, [0036] [0037] [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).
Further Breed discloses the limitation warn the platooning vehicles and the outside vehicles about the risk of collision using the warning device when the risk of collision is present (see at least Breed, [00484] disclosing that driver warning system 66 provides visual and or audible warning messages to the driver or other that a hazard exists.  In addition to activating a warning system within the vehicle, .
Claims 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harbach, Breed and Van Der Knaap as applied to claims 5 and 13 above, and further in view of U.S. Patent Publication Number 2010/00256852 to Mudalige.
As per claim 6, the combination of Harbach, Breed and Van Der Knaap discloses all of the limitations of claim 5, as discussed above.  Harbach further discloses the limitation determine whether it is possible to obtain the views of the outside vehicles (see at least Harbach, [0045] disclosing that display generator 28 takes the real image of the vehicle environment and converts only that portion of the real image that is occluded from the view of the driver into virtual design elements 80).  But neither Harbach, Breed, nor Van Der Knaap disclose the limitation determine whether to decelerate the platooning vehicles or change a lane of the platooning vehicles.
However, Mudalige discloses this limitation (see at least Mudalige, [0113] disclosing that exemplary minimum desirable ranges are defined in four directions around the vehicle and are useful to define an exemplary desirable envelope around the vehicle that can be used to control the vehicle by monitoring object tracts and changing vehicle speed and course to avoid other objects entering the envelope).
Harbach, Breed, Van Der Knaap, and Mudalige are analogous art to claim 6 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed 
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of information gathering utilizing devices, displays and associated programmed hardware, as disclosed in the combination of Harbach, Breed and Van Der Knaap, to provide the benefit of determining whether to decelerate the platooning vehicles or change a lane of the platooning vehicles, as disclosed in Mudalige.  Doing so would provide the benefit of improving safety of the platoon line.
As per claim 7, the combination of Harbach, Breed, Van Der Knaap and Mudalige discloses all of the limitations of claim 6, as discussed above.  Further, Harbach discloses the processor is configured to: obtain the views of the platooning vehicles (see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent determine whether the platooning vehicles avoid a collision prediction point of the outside vehicles (see at least Breed, [0026] [0227] disclosing that  all objects in the field of interest to the vehicle can be separated and individually imaged and identified; [0228] disclosing that once the identity of the object is known, the potential for a collision between the vehicle and that object and/or consequences of a potential collision with that object are assessed, e.g., by a control module, control unit or processor 112. If collision is deemed likely, countermeasures are effected 114, e.g., activation of a driver alert system and/or activation of a vehicle control system to alter the travel of the vehicle).
As per claim 8, the combination of Harbach, Breed, Van Der Knaap and Mudalige discloses all of the limitations of claim 7, as discussed above.  Mudalige further discloses the processor is configured to: determine whether to decelerate the platooning vehicles or change the lane of the platooning vehicles (see at least Mudalige, [0113] disclosing that exemplary minimum desirable ranges are defined in four directions around the vehicle and are useful to define an exemplary desirable envelope around the vehicle that can be used to control the vehicle by monitoring object tracts and changing vehicle speed and course to avoid other objects entering the envelope).  Breed further discloses the limitation a processor configured to determine whether the platooning vehicles avoid the collision prediction point of the outside vehicles (see at least Breed, [0026], [0227] disclosing  all objects in the field of interest to the vehicle can be separated and 
As per claim 9, the combination of Harbach, Breed, and Van Der Knaap discloses all of the limitations of claim 3, as discussed above.  Harbach further discloses the limitation to obtain the views of the platooning vehicles (see at least Harbach, [0023] the safety system 20 is capable of detecting or sensing a wide variety of different target objects, including both moving and non-moving objects, for example, the target object can be a vehicle in an adjacent lane (e.g. a "side vehicle"); [0025] disclosing that vehicle safety system 20 collect information from various information sources 24 associated with the host vehicle; [0045]).  Further, Breed discloses the limitation such that the platooning vehicles avoid a collision prediction point of the outside vehicles (see at least Breed [0026] [0227] disclosing that all objects in the field of interest to the vehicle can be separated and individually imaged and identified; [0228] disclosing that once the identity of the object is known, the potential for a collision between the vehicle and that object and/or consequences of a potential collision with that object are assessed).  But, neither Harbach, Breed, nor Van Der Knapp disclose the limitation decelerate the platooning vehicles or change a lane of the platooning vehicles such that the platooning vehicles avoid a collision.

Harbach, Breed, Van Der Knaap, and Mudalige are analogous art to claim 9 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract). Breed is directed to a method of monitoring conditions of the road including monitoring accidents or emergency situations or the speed of vehicles travelling on the road (see at least Breed, abstract). Mudalige is directed to a method of monitoring conditions of the road including monitoring accidents on the road, emergency situations of vehicles on the road and/or monitoring the speed of vehicles traveling on the road (see Mudalige, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of information gathering utilizing devices, displays and associated programmed hardware, as disclosed in the combination of Harbach, Breed and Van Der Knaap, to provide the benefit of decelerating the platooning 
As per claim 14, the combination of Harbach, Breed and Van Der Knapp  discloses all of the limitations of claim 13, as discussed above.  Breed further discloses the limitation determine whether the platooning vehicles avoid a collision prediction point of the outside vehicles (see at least Breed, [0026], [0227] disclosing  all objects in the field of interest to the vehicle can be separated and individually imaged and identified; [0228] disclosing that once the identity of the object is known, the potential for a collision between the vehicle and that object and/or consequences of a potential collision with that object are assessed, e.g., by a control module, control unit or processor 112. If collision is deemed likely, countermeasures are effected 114, e.g., activation of a driver alert system and/or activation of a vehicle control system to alter the travel of the vehicle.).  But neither Harbach, Breed nor Van Der Knapp explicitly discloses the limitation: wherein the platooning controller is configured to: determine whether to decelerate the platooning vehicles or change a lane of the platooning vehicles.
However, Mudalige discloses this limitation (see at least Mudalige, [0113] disclosing that exemplary minimum desirable ranges are defined in four directions around the vehicle and are useful to define an exemplary desirable envelope around the vehicle that can be used to control the vehicle by monitoring object tracts and changing vehicle speed and course to avoid other objects entering the envelope).
Harbach, Breed, Van Der Knaap, and Mudalige are analogous art to claim 14 because they are in the same field of vehicle navigation utilizing blind spot 
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of information gathering utilizing devices, displays and associated programmed hardware, as disclosed in the combination of Harbach, Breed and Van Der Knaap, to provide the benefit of decelerating the platooning vehicles or changing a lane of the platooning vehicles such that the platooning vehicles avoid a collision, as disclosed in Mudalige.  Doing so would provide the benefit of improving safety of the platoon line.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Harbach as applied to claim 10 above, and further in view of Van Der Knaap.
As per claim 15,  Harbach discloses all of the limitations of claim 10, as discussed above.  Harbach further discloses a vehicle system wherein the system further comprises: a warning device (see at least Harbach, [0017] disclosing displays).  But Harbach does not explicitly disclose the limitation configured to display at least one of information for platooning, information about the outside vehicles, or a screen configured to warn a risk of collision.
However, Van Der Knaap discloses this limitation (see at least Van Der Knaap, [0036]; [0037] disclosing that that "Passive and Active Lane Change Assist"  detects traffic, like passenger cars either upcoming or being overtaken, in the lanes left and right of the truck-trailer combination and warns and even intervenes when the driver trying to pull over and an accident is eminent).
Harbach and Van Der Knaap are analogous art to claim 15 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Van Der Knaap is directed to a method for guiding a motor vehicle on the basis of image data when autonomously driving the motor vehicle in a platoon formation (see at least Van Der Knaap, abstract).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of information gathering utilizing devices, displays and associated programmed hardware, as disclosed in Harbach, to provide the benefit .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harbach and Breed as applied to claim 16 above, and further in view of Mudalige.
As per claim 18,  Harbach discloses all of the limitations of claim 16, as discussed above.  But Harbach does not explicitly disclose the limitation wherein controlling the platooning vehicles comprises: decelerating, by the processor, the platooning vehicles or changing a lane of the platooning vehicles.
However, Mudalige discloses this limitation (see at least Mudalige, [0113] disclosing that exemplary minimum desirable ranges are defined in four directions around the vehicle and are useful to define an exemplary desirable envelope around the vehicle that can be used to control the vehicle by monitoring object tracts and changing vehicle speed and course to avoid other objects entering the envelope).
Harbach and Mudalige are analogous art to claim 18 because they are in the same field of vehicle navigation utilizing blind spot prevention for collision avoidance. Harbach is directed to a system and method of information gathering utilizing devices, displays and associated programmed hardware, to provide increased driver visibility and blind spot prevention (see at least Harbach, [0017]). Mudalige is directed to a method of monitoring conditions of the road including monitoring accidents on the road, emergency situations of vehicles on the road and/or monitoring the speed of vehicles traveling on the road (see Mudalige, abstract).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of information gathering utilizing devices, displays and associated programmed hardware, as disclosed in Harbach, to provide the benefit of decelerating the platooning vehicles or changing a lane of the platooning vehicles such that the platooning vehicles avoid a collision, as disclosed in Mudalige.  Doing so would provide the benefit of improving safety of the platoon line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666